Citation Nr: 0720745	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-35 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1949 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for a 
left eye injury.  


REMAND

A preliminary review of the record discloses that further 
development is necessary prior to final appellate review.  
The veteran contends that service connection for residuals of 
a left eye injury is warranted on the basis that his current 
disabilities are related to disease or injury in service.

The Board notes that the claims file contains a few service 
medical records, including the veteran's entrance and 
separation examinations-each noting defective visual acuity, 
not considered disabling.  There are, however, no service 
medical records pertaining to the veteran's temporary 
assignment at the Itami Air Base in Itami (Osaka), Japan, 
during the fall and winter of 1951.  The veteran contends 
that he sustained trauma to his left eye during an 
altercation at that time, and that he received treatment for 
a blackened and swollen eye at the dispensary on base.  While 
the RO did request inpatient clinical records from that 
facility, the veteran has never reported that he was 
hospitalized for treatment at that facility, but rather 
received outpatient treatment.  As such, it is not clear, 
based on the RO's request, whether there are additional 
service medical records that have not been obtained.  Given 
the importance of these records to the veteran's claim, the 
Board believes that a specific request for records of 
outpatient treatment the veteran reports he received at Itami 
Air Base in Itami (Osaka), Japan should be made to ensure 
that all available records have been obtained.  

In addition, in March 2007, the veteran reported receiving 
treatment from a private doctor in Youngstown, Ohio, in 1952 
or 1953, following his discharge from active service.  The 
veteran also reported undergoing visual testing during 
certain employment physicals in the 1970's.  The veteran 
currently receives treatment from Dr. Malsosa at the 
Metateser Eye Clinic.  However, the claims folder does not 
contain any of these treatment records or reflect that an 
attempt was made to obtain these records.  An attempt to 
obtain these records is also necessary.  

Lastly, in March 2007, the veteran reported receiving 
treatment at the VA Medical Center (VAMC) in Baltimore, 
Maryland, in the early 1990's.  He also reported undergoing 
recently a cataract removal operation in December 2006, and 
subsequent treatment for retinal detachment at the Haley 
Medical Center in Hamilton.  The claims file does not contain 
any recent treatment records from the Haley Medical Center in 
Hamilton, or from the VAMC in Baltimore, Maryland, prior to 
April 2001, and the VA is required to request these records.  
38 U.S.C.A. § 5103A(b),(c).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request service 
medical records of the veteran's when on 
temporary assignment at the Itami Air 
Base in Itami (Osaka), Japan, during the 
fall and winter of 1951, including notes 
of outpatient treatment.  

2.  The RO/AMC should contact the veteran 
to obtain names and addresses of all 
medical care providers who treated him 
for his left eye  in Youngstown, Ohio, 
following active service in 1952 or 1953; 
for any visual testing during employment 
physicals in the 1970's; and for any 
current treatment records from 
Dr. Malsosa at the Metateser Eye Clinic.  
After securing any necessary release, the 
RO/AMC should obtain and associate those 
records with the claims file.  

3.  The RO/AMC should obtain and 
associate with the claims file the 
veteran's treatment records for a left 
eye disorder from the VAMC in Baltimore, 
Maryland, during the period from January 
1990 to March 2001; and for cataract 
removal and subsequent retinal detachment 
from the Haley Medical Center in Hamilton 
(or other appropriate facility), during 
the period from December 2006 to the 
present.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



